Citation Nr: 0933722	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1967.

This matter is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In March 2008 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Reno, Nevada.  
The transcript of that hearing is of record.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A December 1998 RO decision denying service connection 
for PTSD was not appealed.  

2.  In July 2005, the Veteran submitted a new claim for 
service connection for PTSD.

3.  Evidence compiled since the December 1998 RO decision, 
including VA psychiatric treatment records dating from 1997, 
is new and material, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The December 1998 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the new and material aspect of this case, the 
Board is granting, in full, the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008)), such error is 
considered harmless and will not be further discussed.  

In a December 1998 RO decision, service connection was denied 
for PTSD, essentially, on the grounds that the Veteran had 
failed to prosecute the claim:  he had not responded to the 
RO's requests for documents and other information.  The 
Veteran did not file an appeal, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

In July 2005, the Veteran submitted a new claim for service 
connection for PTSD in addition to anxiety, claustrophobia, 
stress, and obsessive-compulsive disorder.  In December 2006 
the RO, in essence, reopened the claim for PTSD and then 
denied the claims on the grounds that the evidence did not 
show verification of the claimed stressors.  The Veteran has 
appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Preliminarily, the Board notes that in the December 2006 
rating decision the RO appeared to reopen the claim and deny 
it again on the merits.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board will 
therefore determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Evidence compiled since the December 1998 rating decision 
includes VA treatment records (including Vet Center records) 
dating from 1997, which reflect a diagnosis of PTSD.  This 
evidence is new since it was not of record at the time of the 
December 1998 denial.  The Board must presume the credibility 
of this evidence for the purpose of reopening the claim.  
Justus, 3 Vet. App. 510.  Upon so doing the Board finds that 
it is material since it reflects a diagnosis of and treatment 
for PTSD.  It thus raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
New and material evidence having been found, the Veteran's 
claim for service connection for PTSD must be reopened.  
38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for PTSD, the 
petition to reopen that claim is granted.


REMAND

Having reopened the claim for service connection for PTSD 
based on new and material evidence the Board has jurisdiction 
to review the underlying service connection claim de novo, 
based on the whole record.  The Board notes that there is 
evidence in treatment records of a depressive disorder, a 
mood disorder, social phobia, and rule out obsessive 
compulsive disorder and panic disorder with agoraphobia vs. 
GAD.  Based on these additional psychiatric diagnoses, the 
Board finds that an additional medical examination is 
required in order to reconcile the various diagnoses of 
record, as well as to address whether such conditions are 
related to service.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The evidence shows that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  See July 
2005 VA treatment record.  However, there is no indication in 
the claims folder that the RO made any attempt to develop 
these SSA records.  The law requires VA to make efforts to 
obtain federal records such as these until they are obtained, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  As such, 
the records connected with the SSA determination must be 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA a copy of 
their decision regarding the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in that decision.

2.  Following the completion of the above 
development, the veteran should be 
accorded a VA examination for psychiatric 
disorders to include PTSD.  The 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  The 
examiner is requested to attempt to 
reconcile the various mental health 
diagnoses of record.  The examiner should 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  

The examiner is requested to state whether 
it is at least as likely as not (50% 
probability) that any current psychiatric 
disorder, including PTSD, is related to an 
event, injury, or disease in service.  
With respect to PTSD, the examiner is 
requested to indicate whether it is at 
least as likely as not (50% probability) 
that the veteran has PTSD that is related 
to service in the lower level of a ship 
that fired on Vietnamese targets or any 
other reported service stressor.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  A complete 
rationale must be provided for all 
opinions expressed.

3.  After the above actions have been 
completed, the Veteran's service 
connection claim for an acquired 
psychiatric disorder, including PTSD, 
should be readjudicated.  If, upon 
readjudication, the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC). The AOJ should allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


